Citation Nr: 1102514	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis and 
sinusitis. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 
1958. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's service connection claim.  

In October 2010, the Veteran presented personal testimony before 
the undersigned Veterans Law Judge in a travel board hearing at 
the RO.  A copy of the transcript has been associated with the 
claims folder.  

During the October 2010 hearing, the Veteran's representative 
raised the issue of service connection for headaches.  This issue 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In November 2010, additional evidence, in the form of VA 
treatment records was received evidence, which has not been 
reviewed by the AOJ.  The Veteran did not indicate that he was 
waiving his procedural right to have this evidence reviewed by 
the AOJ.  However, as the Board is taking favorable action as to 
the claim, there is no prejudice to the Veteran to proceed with 
the appeal.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board 
will consider the newly submitted evidence in the first instance.


FINDING OF FACT

The Veteran's chronic allergic rhinitis and recurrent sinusitis 
are related to service. 




CONCLUSION OF LAW

Chronic allergic rhinitis and recurrent sinusitis were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied as to the claim on appeal, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating that claim.  This is so because the Board is taking 
action favorable to the Veteran as to that issue and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has had his current 
allergic rhinitis and sinusitis since service.  He asserts that 
his disability began when he moved from Tampa to Texas and his 
problems continued when he was sent overseas.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The record shows that the Veteran currently has chronic allergic 
rhinitis and recurrent sinusitis as noted throughout the record, 
and most recently in an October 2010 report from his VA 
physician.   Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, a 
review of the service treatment records shows that the Veteran 
was seen for complaints related to his rhinitis and sinusitis in 
October 1957.  Additionally, the examination report at service 
discharge noted "[o]nset of hay fever or allergic rhinitis last 
fall with sneezing and itching in nose."  Accordingly, Hickson 
element (2) is met.

With respect to crucial Hickson element (3), nexus, the question 
presented, i.e., the relationship, if any, between the Veteran's 
current disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a June 2007 VA examination report rendered in conjunction with 
review of the claims folder, a VA examiner opined that the 
Veteran's chronic perennial rhinitis/sinusitis was not related to 
events that occurred in service.  The examiner reasoned that the 
Veteran was only seen on one occasion in military service with a 
diagnosis of allergic rhinitis. 

In contrast, the Veteran's treating VA physician has linked the 
Veteran's current disability to his active military service.  In 
a March 2008 VA treatment record, the Veteran's physician noted 
that  it was his "clinical opinion [the Veteran's] chronic 
allergies/sinus symptoms may well stem from his early days in the 
military since it seems as per clinical history, the symptoms 
started when he left Florida to go to Texas and abroad with the 
military."  The physician further stated that the Veteran denied 
knowledge of any exposure to chemicals.  

In a March 2009 VA treatment record, the Veteran's physician 
indicated that the Veteran showed him documents from VA stating 
that he had been treated for a sinus disability during service 
and a diagnosis of allergic rhinitis had been noted.  The 
physician noted that allergic rhinitis could develop into chronic 
recurrent sinusitis such as the Veteran's current disability.  
The physician further indicated that he had done current research 
and found evidence in the medical literature which stated that 
allergic rhinitis could be seasonal, perennial, or perennial with 
seasonal exacerbations like the Veteran's.  He added that 
sinusitis was one of the syndromes associated with allergic 
rhinitis and when a patient is continually exposed to an 
allergen, persistent nasal mucous and inflammation develops, like 
the Veteran reported when he went abroad.  It was also noted that 
symptoms occurred on exposure to lower doses of the allergen and 
the result was continued and frequently more severe rhinitis with 
exposure to lower allergen concentration as the current pollen 
season.  

In an October 2010 report, the Veteran's VA physician indicated 
that he reviewed the Veteran's service and post-service treatment 
records.  He noted diagnoses of chronic allergic rhinitis, 
recurrent sinusitis, and sinus headaches.  The physician opined 
that those disabilities were most likely caused by or a result of 
pollen exposure when the Veteran was transferred from Florida to 
Texas while in service and exposure to environmental allergens 
while abroad.  In so finding, the physician pointed out that the 
Veteran's military records showed that he had been transferred 
from Florida to Texas and Japan where he was exposed to pollen.  
He added that environmental allergens usually caused the 
development of allergic rhinitis, chronic sinusitis, and sinus 
headaches for which he had been treating the Veteran for the last 
three years.  

The Veteran has also submitted statements from his sisters that 
the Veteran has had sinusitis and rhinitis since service 
discharge.  Another sister testified that the Veteran did not 
have any problems prior to service entry.  The Board notes that 
both the Veteran and his sisters are competent to provide 
testimony concerning factual matters of which they have firsthand 
knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
further finds that their statements are credible as they are 
consistent with the record of evidence.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Based on the evidence of record cited herein, the Board concludes 
that evidence for and against the claim for service connection 
for rhinitis/sinusitis is at least in approximate balance.  In 
other words, the Board finds, based on this record that the 
Veteran's rhinitis/sinusitis is as likely related to the 
complaints noted in service as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as the 
law requires, and finds that Hickson element (3) is met.  
Therefore, service connection for rhinitis and sinusitis is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

Service connection for chronic allergic rhinitis and recurrent 
sinusitis is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


